Lindsay, J.
Notwithstanding the written agreement between the landlord and his tenant, in this case, as to the mode of dividing the crop for the purpose of paying the rent, and the arrangement therein contained, that, if they disagreed about the quantity of cotton which might be gathered and placed in them respective pens, each should haul his cotton to a gin, and there have a final division; all this did not preclude the right of the landlord to his distress warrant, if he found that Ms tenant wns removing the cotton from the rented premises with a view to evade a settlement according to the terms of that written agreement. The facts disclosed in the record evince very clearly that an evasion of the terms of that agreement was not only contemplated, but was partly carried into execution. Certainly the course pursued by the tenant wns by no means indicative of fair dealing. The distress -warrant was, therefore, rightfully issued, and no departure from the requirements of the statute, in the action under it, is perceived by this court in the record of the case as presented here. The tenant would have had the right to remove his cotton off of the rented premises to carry it to a gin, or anywhere else, without the license of the written agreement, provided he first sat*539isfied the landlord that his rent was secure. Unless that was done, neither with nor without such stipulated agreement, did he have the right to do so; the more especially when his acts manifested a purpose to defeat or to deny a fair adjustment of the rent.
The verdict, however, is excessive. It is not warranted by the proof in the cause. It appears the plaintiff below did get as much as three thousand pounds of cotton in the seed, worth, according to his own proof, six cents per pound, amounting to $180. From the testimony of Richards, the first owner of the gin, it appears he ginned twenty-three bales of cotton for the plaintiff in error, and he testified it would take seventeen hundred pounds in the seed to make a líale; and that in the seed cotton was worth five or six cents per pound. The second owner of the gin, Myers, testified that he ginned fourteen bales for him, which took at least two thousand pounds in the seed to make a bale, and that this cotton was not worth more than two and a-half cents per pound in the seed. The facts, as proved in the record, stand thus:
Bales. Bis. Bis in seed. Bis. ots.
23 x 1700 = aajaa = 6,510 x 6=...................................$390 96
14 x 2000 = = 4,666 x 2i=................................. 116 65
$507 61
C.f.—By amount rec’d
by landlord,.........3,000 x 6= ................................. 180 00
Which deducted from the amount still in the hands of tenant,
leaves......................................................................$337 61
Which should have been the verdict.
The judgment was for $560, when it should have been, according to the proof only $327 61. Because of this excess in the verdict of the jury the judgment is reversed, and this court proceeds to render such judgment as is warranted by the evidence in the cause. It is adjudged, therefore, that the plaintiff in the court below recover of the defendant the sum of $327 61, with costs of suit in the court below, for which he may have execution; and that the appellant recover his costs in this court. Reversed and rendered.